Case 2:20-cv-02091-PKH Document 29          Filed 04/09/21 Page 1 of 1 PageID #: 148




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FORT SMITH DIVISION

SHAUN JERMAINE ESTES                                                        PLAINTIFF

v.                               No. 2:20-CV-02091

KEVIN BOLIN, et al.                                                      DEFENDANTS

                                     JUDGMENT

      Pursuant to the opinion and order entered in this case on this date, this matter is

DISMISSED WITH PREJUDICE.

      IT IS SO ADJUDGED this 9th day of April, 2021.


                                                       /s/P. K. Holmes, ΙΙΙ
                                                       P.K. HOLMES, III
                                                       U.S. DISTRICT JUDGE
